UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 30, 2012 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 0-19217 American Tax Credit Properties III L.P. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3545006 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Richman Tax Credit Properties III L.P. 340 Pemberwick Road Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(203) 869-0900 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesXNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerAccelerated FilerNon-Accelerated FilerSmaller Reporting CompanyX Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX As of February 8, 2013, there are 35,883 units of limited partnership interest outstanding. AMERICAN TAX CREDIT PROPERTIES III L.P. PART I - FINANCIAL INFORMATION Table of Contents Page Item 1. Financial Statements. Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 12 Item 4. Controls and Procedures. 13 2 AMERICAN TAX CREDIT PROPERTIES III L.P. BALANCE SHEETS (UNAUDITED) December 30, March 30, ASSETS Cash and cash equivalents $ $ Investment in Pemberwick Fund, a short duration bond fund $ $ LIABILITIES AND PARTNERS' EQUITY (DEFICIT) Liabilities Accounts payable and accrued expenses $ $ Payable to general partner and affiliates Commitments and contingencies Partners' equity (deficit) General partner ) ) Limited partners (35,883 units of limited partnership interest outstanding) Accumulated other comprehensive income (loss) $ $ See Notes to Financial Statements. 3 AMERICAN TAX CREDIT PROPERTIES III L.P. STATEMENTS OF OPERATIONS THREE AND NINE MONTH PERIODS ENDED DECEMBER 30, 2 (UNAUDITED) Three Months Ended December 30, Nine Months Ended December 30, Three Months Ended December 30, Nine Months Ended December 30, REVENUE Interest $ Other income from local partnerships TOTAL REVENUE EXPENSES Administration fees Management fees Professional fees Printing, postage and other TOTAL EXPENSES Loss prior to gain on sale of limited partner interests/local partnership properties ) Gain on sale of limited partner interests/local partnership properties NET INCOME (LOSS) ) ) Other comprehensive income (loss) - investment in Pemberwick Fund ) ) Reclassification of unrealized gain on investment in bond ) COMPREHENSIVE INCOME (LOSS) $ $ $ ) $ ) NET INCOME (LOSS) ATTRIBUTABLE TO General partner $ $ $ ) $ ) Limited partners $ $ $ ) $ ) NET INCOME (LOSS) per unit of limited partnership interest (35,883 units of limited partnership interest) $ See Notes to Financial Statements. 4 AMERICAN TAX CREDIT PROPERTIES III L.P. STATEMENTS OF CASH FLOWS NINE MONTHS ENDED DECEMBER 30, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Interest received $ $ Cash paid for Administration fees ) ) Management fees ) ) Professional fees ) ) State of New Jersey filing fee ) Printing, postage and other expenses ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of limited partner interests/local partnership properties Redemptions from Pemberwick Fund Investments in Pemberwick Fund ) ) Distributions received from local partnerships Proceeds from redemption of investment in bond Net cash provided by investing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SIGNIFICANT NONCASH INVESTING AND FINANCING ACTIVITIES Unrealized gain (loss) on investment in Pemberwick Fund $ $ ) Reclassification of unrealized gain on investment in bond $ ) See reconciliation of net income (loss) to net cash used in operating activities on page 6. See Notes to Financial Statements. 5 AMERICAN TAX CREDIT PROPERTIES III L.P. STATEMENTS OF CASH FLOWS - CONTINUED NINE MONTHS ENDED DECEMBER 30, 2 (UNAUDITED) RECONCILIATION OF NET INCOME (LOSS) TO NET CASH USED IN OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities Gain on sale of limited partner interests/local partnership properties ) Other income from local partnerships ) ) Amortization of premium on investment in bond Loss on redemption of investment in bond Decrease in interest receivable Decrease in accounts payable and accrued expenses ) ) Decrease in payable to general partner and affiliates ) ) NET CASH USED IN OPERATING ACTIVITIES $ ) $ ) See Notes to Financial Statements. 6 AMERICAN TAX CREDIT PROPERTIES III L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 30, 2012 (UNAUDITED) 1. Basis of Presentation The accompanying unaudited financial statements of American Tax Credit Properties III L.P. (the “Partnership”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information. They do not include all information and footnotes required by GAAP for complete financial statements. In the opinion of the general partner of the Partnership (the “General Partner”), the accompanying unaudited financial statements include all adjustments necessary to present fairly the financial position as of December 30, 2012 and the results of operations and cash flows for the interim periods presented. All adjustments are of a normal recurring nature. The results of operations for the nine months ended December 30, 2012 are not necessarily indicative of the results that may be expected for the entire year. 2. Investment in Local Partnerships The Partnership initially acquired limited partner equity interests (the “Local Partnership Interests”) in forty-three partnerships (the “Local Partnerships”) representing capital contributions in the aggregate amount of $29,384,966, which includes voluntary advances (the “Advances”) made to a certain Local Partnership and all of which has been paid. As of December 30, 2012, the Partnership holds a Local Partnership Interest in twenty-eight Local Partnerships. The Partnership has no legal obligation to fund any operating deficits of the Local Partnerships. The results of operations of the Local Partnerships are provided by the general partners of the Local Partnerships (the “Local General Partners”) on an unaudited basis during interim periods. In the event the operations of a Local Partnership result in a loss, equity in loss of each investment in Local Partnership allocated to the Partnership is recognized to the extent of the Partnership’s investment balance in each Local Partnership. Equity in loss in excess of the Partnership’s investment balance in a Local Partnership is allocated to other partners’ capital in any such Local Partnership. As a result of cumulative equity losses and distributions, and the sales of certain Local Partnerships’ Properties and/or the Partnership’s Local Partnership Interests, the Partnership’s investment in local partnerships reached a zero balance during the year ended March 30, 2011. In July 2012, the Partnership sold its Local Partnership Interest in Hayes Run Limited Partnership (“Hayes Run”) to an affiliate of the Local General Partner of Hayes Run for $67,500; such amount is included in gain on sale of limited partner interests/local partnership properties in the accompanying unaudited statement of operations for the nine months ended December 30, 2012. The Partnership’s investment balance in Hayes Run, after cumulative equity losses and distributions, became zero during the year ended March 30, 1996. In August 2012, the Partnership sold its Local Partnership Interest in Howard L. Miller Sallisaw Apartments II, L.P. (“Sallisaw”) to an affiliate of the Local General Partner of Sallisaw for $27,272; such amount is included in gain on sale of limited partner interests/local partnership properties in the accompanying unaudited statement of operations for the nine months ended December 30, 2012. The Partnership’s investment balance in Sallisaw, after cumulative equity losses and distributions, became zero during the year ended March 30, 2004. 7 AMERICAN TAX CREDIT PROPERTIES III L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED DECEMBER 30, 2012 (UNAUDITED) 2. Investment in Local Partnerships (Continued) In October 2012, the Partnership sold its Local Partnership Interests in April Gardens Apartments II Limited Partnership (“April Gardens”), Brisas del Mar Apartments Limited Partnership (“Brisas del Mar”), Mirador del Toa Limited Partnership (“Mirador del Toa”) and Puerta del Mar Limited Partnership (“Puerta del Mar”) to affiliates of the Local General Partners of April Gardens, Brisas del Mar, Mirador del Toa and Puerta del Mar for a total of $207,301; such amount is included in gain on sale of limited partner interests/local partnership properties in the accompanying unaudited statement of operations for the nine months ended December 30, 2012.
